Citation Nr: 0907056	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1956.  He died in June 2002, and the appellant is his 
surviving spouse.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the St. Petersburg RO.  The case is now in 
the jurisdiction of the Denver RO.  In May 2007, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's 
claims file.  In September 2007, these matters were remanded 
for additional development.

The matter of service connection for the cause of the 
Veteran's death is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC. VA will notify the 
appellant if any action on her part is required.


FINDINGS OF FACT

1.  The Veteran died at a private facility in June 2002 after 
transfer from a VA facility the prior month; the cause of his 
death was myocardial infarction due to or a consequence of 
coronary artery disease.

2. It is not shown that disability that caused or contributed 
to cause the Veteran's death was due to VA hospital care, 
surgical or medical treatment, or examination; carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA is not shown, nor 
was his death due to an unforeseen event while under VA care.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (to include the effective date 
of award).  
May 2003, February 2004, and October 2007 letters informed 
the appellant of the information required of her to enable VA 
to obtain evidence in support of her claim, the assistance 
that VA would provide to obtain evidence and information in 
support of her claim, the evidence that she should submit if 
she did not desire VA to obtain evidence on her behalf, and 
notified her of evidence and information necessary to 
substantiate her claim.  A May 2003 statement of the case 
(SOC) and February 2006 and July 2008 supplemental SOCs 
(SSOCs) notified the appellant of what the evidence showed, 
of the governing legal criteria, and of the bases for the 
denial of the claim.  She has received all critical notice, 
and has had ample opportunity to participate in the 
adjudicatory process.  The claim was readjudicated in July 
2008 after all critical notice was provided.  The appellant 
is not prejudiced by any technical notice timing or content 
defect that may have occurred earlier, nor is it otherwise 
alleged.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Pertinent VA and private treatment records have been secured.  
The RO obtained a medical advisory opinion from a physician 
who reviewed the veteran's claims file.  The record does not 
suggest that any pertinent evidence remains outstanding.  
VA's duty to assist is met.

II. Factual Background

March 1982 VA treatment records and an October 1985 VA 
investigation report show that the Veteran was hospitalized 
at a VA medical facility for cardiac problems, and underwent 
quadruple coronary artery bypass graft (CABG) surgery. 

In December 1983, the Veteran was hospitalized with 
complaints of shortness of breath and chest pain on exertion; 
he had been receiving treatment from a private physician.  It 
was felt that he had not suffered an infarct.  While the 
results of diagnostic studies were pending, he checked out 
against medical advice.  

January 1994 VA records indicate the Veteran had a very 
complicated medical course following CABG, including CVA, 
pneumonia, severe CMF, and chest pain.  He was considered 
stable.  In May 1984, he requested to be followed for his 
problems by VA.  He complained of increased dyspnea on 
exertion upon walking four blocks; it had gotten worse over 
the past few months.  The impression was that he appeared 
stable and that there was primarily some component of airway 
obstruction to his dyspnea on exertion.  He was continued on 
his current medications.  A July 1984 treatment report notes 
the Veteran had a well documented heart condition, and that 
he had been over-treated for relatively minor complaints with 
a variety of medications; several medications were 
discontinued.  He complained of chest pains upon walking to 
the mailbox and of being uncomfortable at night, due mostly 
to back complaints.  In August 1984, he was referred to a 
cardiac rehabilitation Program for physical conditioning and 
cardiovascular fitness.  A November 1984 record indicates 
that the Veteran's coronary artery disease was stable and 
that his exercise tolerance was improving since he began the 
cardiac rehabilitation program.  He had reached the maximum 
rehabilitation benefits, and the program was discontinued.

An April 1986 VA treatment record notes the Veteran was 
admitted for a treadmill stress test.  He reported that he 
had occasional chest pain and tightness over the past two 
days while working at a new job site.  He had no chest pain 
or shortness of breath while in the hospital; the stress test 
was negative.  The cardiac disability was considered stable.  
An April 1988 cardiac clinic record notes the Veteran was 
post-CABG in 1982, had a history of hypertension, and had 
possible CABG-atypical chest pain.  An ECG in 1986 found no 
ischemia at 10 METS and 75 percent HR; dyspnea on exertion 
was rare and there was no paroxysmal nocturnal dyspnea.  The 
impression was that he was stable.  

In February 1992, the Veteran reported that he had very 
little chest pain and that his angina was less frequent (once 
every two weeks); he did not use nitroglycerine anymore.  He 
denied dyspnea on exertion, ankle edema, and syncope, but 
noted he had an extra beat every once in a while.  The 
impression was that he had stable Class I-II angina.  In 
August 1992, he reported that he had chest pain with exertion 
approximately once a month and that he felt a "flutter" 
once every six weeks.  He denied syncope, dizziness, or 
weakness.  He had gained 61 pounds since his last visit and 
reported that he ate too much.  The assessment included 
stable angina.  In November 1992, the Veteran reported that 
he had more episodes of chest pain.  

A November 1993 VA treatment note indicates the Veteran was 
doing fine from a cardiovascular standpoint.  He complained 
of lightheadedness and reported that he felt like he would 
lose consciousness, but had never passed out.  In March 1994, 
he reported that he was nervous, lightheaded and dizzy.  He 
denied having chest pain or loss of consciousness.  He 
indicated that his blood pressure had been "all over".

In May 2002, the Veteran was admitted to a VA Medical Center 
where he underwent extensive evaluation for cardiac 
complaints.  While evaluation was still ongoing, he went into 
cardiac shock, and upon being stabilized was transferred to 
Tampa General Hospital by air ambulance.  

May and June 2002 Tampa General Hospital treatment records do 
not contain any opinions regarding the quality of care the 
Veteran received from VA.  He died on June [redacted], 2002 while 
hospitalized at that facility.  His death certificate shows 
that he died of a myocardial infarction due to coronary 
artery disease.

In September 2006, the RO secured a medical advisory opinion 
in this matter.  The consulting VA physician reviewed the 
Veteran's claims file and noted that multiple clinic visits, 
particularly from 1999 to 2002, made it abundantly clear that 
the Veteran had significant coronary artery disease, with 
congestive heart failure, angina pectoris, and co-morbidities 
of diabetes mellitus and chronic obstructive pulmonary 
disease.  At the time of his transfer from the Tampa VA 
Medical Center to Tampa General Hospital the discharge 
diagnoses were severe multivessel coronary artery disease, 
status post coronary artery bypass graft with occluded 
grafts, cardiogenic shock, and respiratory failure.  It was 
noted that procedures at the VA Medical Center had included 
cardiac catheterization, intra-aortic balloon pump placement, 
cordis placements, two dimensional echocardiogram, and 
emergent intubation.  The physician commented that the fact 
that the Veteran had occluded grafts three to four and a 
severe reduction in left ventricular ejection fraction that 
per se with the report of increasing angina meant he had 
serious disease and a poor prognosis.  These findings were 
manifestations of end-stage coronary artery disease in which 
any further cardiovascular event carried a high probability 
of mortality.  He noted that after admission to the VA 
facility the findings of the echocardiogram and cardiac 
catheterization revealed severe findings and coronary artery 
bypass surgery was scheduled.  However, on the day of the 
scheduled procedure, the Veteran developed acute hypotension 
and respiratory distress.  He also described the treatment 
provided leading up to the transfer to the private hospital.  
The physician pointed out specific findings during the 
Veteran's hospitalization at VA and Tampa General Hospital, 
and emphasized the Veteran's long-standing coronary artery 
disease.  He noted that 40 to 45 percent of his myocardium 
was not felt to be viable and that this is a very significant 
finding since relatively few patients survive when 40 percent 
of the myocardium is not felt to be viable. This implies an 
exceedingly poor prognosis no matter what is done and makes 
any intervention such as angioplasty, coronary artery bypass, 
or cardiac transplant very high-risk and with a low 
probability of a successful outcome.  The fact that the 
Veteran had three of his four grafts occluded when he 
presented at VA further indicates that he had severe coronary 
artery disease of long-standing, given the fact that he was 
20 years post coronary artery bypass in 2002.  

The consulting physician provided several medical opinions in 
response to questions posed:  In response to whether there 
was any evidence that while the Veteran was hospitalized at 
VA his critical situation failed to be recognized or 
diagnostic tests necessary to clarify it and characterize it 
were not done, his response was a very strong no; there was 
no question that the appropriate studies to establish the 
viability of his myocardium, the degree of his cardiac 
function, and the presence of perfusion or absence thereof 
per cardiac catheterization with special attention to his 
graft situation and potential target vessels were done and 
appreciated, and the results clearly implies an extremely 
poor prognosis.  In response to whether there was any 
evidence of a failure on the part of VA to timely diagnose 
and properly treat the disease to interrupt its continuation 
or natural progress including death, the response was 
absolutely no.  In the physician's view, it appeared that 
treating physicians recognized immediately the need to 
characterize the degree of illness and to make the assessment 
as to whether or not any intervention could be of benefit in 
terms of prolonging the Veteran's life.  The studies were 
done in an appropriate manner, and the results were 
accurately recorded.  In response to whether if the Veteran 
had coronary artery bypass as scheduled, there a likelihood 
that he would have survived, the consulting physician opined 
that there was a very high probability that the Veteran could 
not have survived the procedure.  In response to whether the 
Veteran's death was proximately caused by VA fault or by an 
event not reasonably foreseeable; the answer was absolutely 
not.  In response to whether VA medical care (or lack of 
proper care) was causally related to the Veteran's death, the 
physician opined that the death was the inevitable 
consequence and natural outcome of a progressive chronic 
disease for which the Veteran had been very well-treated for 
an extremely long period of time.  In response to whether 
[VA] healthcare providers exercised the degree of skill and 
care expected of a reasonable healthcare provider, the answer 
was yes.  In response to whether the proximate cause of death 
was an event not reasonably foreseeable, the physician 
answered that the proximate cause of death was an event 
reasonably foreseeable and that [the Veteran] was 
appropriately treated at all times.  

In her testimony at the May 2007 Videoconference hearing, the 
appellant alleged, in essence, that the Veteran received less 
than optimal care at the Tampa VA hospital.  She claimed that 
had he received timely surgical intervention from VA, he 
would not have died.  She indicated that doctors had advised 
her that the Veteran received less than the standard degree 
of care from VA, and indicated that she would submit 
supporting medical documentation to that effect.  She was 
given a period of abeyance to submit such evidence.  No such 
evidence has been received.    

III. Legal Criteria and Analysis 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, compensation or DIC shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.

For claims for DIC under 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997, as here, the appellant must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
Veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that he had additional disability/died does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability or death, it must be shown that VA 
hospital care, medical or surgical treatment or examination 
caused the veteran's additional disability and that VA failed 
to exercise the degree of care expected of a reasonable 
health care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent. To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32.  Minor deviations 
from these requirements that are immaterial under the 
circumstances of the case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is to be determined based on what a reasonable health care 
provider would have seen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health-care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health-care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

To substantiate her claim under § 1151, as a threshold matter 
the appellant must show that VA treatment caused, or 
contributed to cause the Veteran's death or disability or 
additional disability that was a primary or contributory 
cause of his death.  There is no competent supporting 
evidence in the record for the appellant's allegation that 
such is the case.  The only competent (medical) evidence that 
addresses the matter of whether the disabilities causing the 
Veteran's death (myocardial infarction and coronary artery 
disease) were related to VA treatment is in the September 
2006 opinion by a VA physician reviewed the entire record in 
detail, and opined, in essence, that the Veteran's death 
resulted from the natural progression of his severe coronary 
artery disease, and that VA treatment was not a factor.  The 
consulting physician found no evidence that VA care provided 
involved a lack of skill, or any failure to conduct proper 
tests, accurately diagnose the death-causing disease, or to 
treat the Veteran in a timely manner.  As noted, the opinions 
were based on a review of the complete record, and the 
physician explained the rationale for the opinions.  
Therefore, the opinions are probative evidence in this 
matter; and because there is no competent evidence to the 
contrary, they are persuasive.  

Notably, at the Videoconference hearing the appellant was 
advised of what evidence showed (Transcript pgs. 16, 17) and 
was afforded opportunity to supplement the record in support 
of her allegations.  She has not done so.

The appellant's own statements and testimony alleging that 
the care the Veteran received from VA was in some way 
substandard or deficient are not competent evidence.  She is 
a layperson, and lacks the training or expertise to opine in 
matters of medical etiology or standards of medical care.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Inasmuch as it is not shown that VA treatment caused or 
contributed to cause the veteran's death/the disabilities 
that were the primary and contributory causes of his death, 
that care the VA provided was in any way deficient, or that 
the Veteran's death resulted from an unforeseen event while 
under VA care, the threshold requirements for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151 are not met.  
The preponderance of the evidence is against this claim and 
it must be denied.




ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 is denied.


REMAND

The veteran died in June 2002.  The immediate cause of death 
listed on his death certificate is acute myocardial 
infarction, with coronary artery disease listed as the 
underlying cause. During the Veteran's lifetime, he had 
established service connection for residuals of a skull 
fracture with left 8th cranial nerve paralysis (rated 30 
percent), tinnitus (rated 10 percent), and left ear hearing 
loss (rated 10 percent); and was also awarded compensation 
under 38 U.S.C.A. § 1151 for residuals of left peroneal nerve 
injury with footdrop (rated 40 percent).  

During the course of the appeal, the Court outlined specific 
notification requirements in claims for service connection 
for the cause of the Veteran's death.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  In Hupp, the Court held 
that in the context of a claim for DIC, Section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  May 2003, February 2004, and October 2007 letters 
do not provide the specific notice required under Hupp.  
Furthermore, the record does not reflect, and the appellant's 
testimony at the Videoconference hearing does not suggest, 
that she understands what is needed to substantiate her 
claim.  Accordingly, a remand for appropriate notice is 
necessary.

The case is REMANDED for the following action:

1.  The RO should send the appellant the 
notice (outlined above) under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
is required in claims of service 
connection for the cause of death under 
Hupp, supra.  She should have opportunity 
to respond.

2.  The RO should undertake any further 
development suggested by the appellant's 
response.

3.  Then, the RO should readjudicate the 
claim of service connection for the cause 
of the Veteran's death.  If he claim 
remains denied, the RO should issue an 
appropriate SSOC and afford the appellant 
and her representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


